ORDER

PER CURIAM.
In this wrongful death action pursuant to § 537.080, plaintiffs, parents of John Dickens, appeal the judgment of the trial court, entered after a jury verdict, in favor of defendant. Specifically, plaintiffs appeal the denial of their motion for judgment notwithstanding the verdict or for a new trial.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).